Devens, J.
We cannot perceive that the plaintiff was entitled to the ruling, that his “ knowledge of the danger of drawing the plank was not conclusive evidence of neglect in failing to avoid it; ” or that such ruling was in any way applicable to the facts of the case. By the instructions, which were extremely full and clear, the defendant had been held responsible for all injuries resulting from defective machinery or apparatus, although the negligence of a fellow servant had contributed to *250cause the injury. Having instructed the jury, in substance, that any person entering into any employment takes on himself the ordinary risks of the employment, the presiding judge added, that, “if the employment is attended with extraordinary dangers or risks, which are fully known to the workman when he enters on the employment, he assumes those risks also.” This is in accordance with a settled principle. Pingree v. Leyland, 135 Mass. 398, and cases cited. Yeaton v. Boston & Lowell Railroad,, 135 Mass. 418. There being no evidence that the plaintiff had been in any way negligent in the conduct of his employment, the instruction did not require the modification which the plaintiff sought to give it. The legitimate tendency of such a modification would have been to divert the jury from the true issues, which were whether the plaintiff had knowingly assumed the dangers of the employment, and whether the injury was in any degree caused by defective machinery or apparatus furnished by the defendant.

Exceptions overruled.